ELECTRONIC RECORD                         %%lm/5

COA #      02-14-00187-CR                        OFFENSE:


           Kendell Najee Simington v. The
STYLE:     State of Texas                        COUNTY:         Tarrant


COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    Criminal District Court No. 1


DATE: 06/25/15                    Publish: NO    TC CASE #:      1327054D




                           IN THE COURT OF CRIMINAL APPEALS


          Kendell Najee Simington v. The
STYLE:    State of Texas                              CCA#:

    APPBLL^AJT'*^                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         F&fuz&D                                      JUDGE:

DATE:      O<iUL/20ir                                 SIGNED:                           PC:_

JUDGE:       Pdk. UM^&^Z^                             PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD